Title: To Benjamin Franklin from Vicq d’Azyr, 8 November 1782
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


Monsieur.
8. 9bre. 1782
Je Suis chargé d’ecrire l’Eloge de feu M Pringle pour être Lu dans notre Prochaine séance Publique; sachant que Vous etiez l’ami de cet illustre Médecin, Je Vous prie de Vouloir bien me faire part des Anecdotes intéressantes dont Vous pourriez avoir connaissance relativement à sa Vie, afin de me mettre à portée de Louer sa mémoire le plus dignement qu’il me sera Possible.
Je Suis avec Respect Monsieur Votre trés humble et très obeissant serviteur
Vicq dazyr
M franklin.

Si Vous aviez quelques ouvrages de M Pringle, Je Vous serais obligé de Vouloir bien Me les Communiquer.

 
Notation: Vicq d’azir 8. 9bre. 1782.
